DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Application filed on the 27th day of January, 2022. Currently claims 1-17 are pending. No claims are allowed.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-17 are directed to a system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (settlements) and risk management (see at least 84 Fed. Reg. (4) at 52), and, in this case, legal interactions such as settlement of a claim and subsequently creating the document.
Examiner notes that claim 1 recites a system for a receiving information, processing the received information and presenting a result such as a liability level with an associated confidence level, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions and managing risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in dispute resolution when parties are working together on a settlement agreement document and when parties are managing risk when liability is a part of the situation. Because the limitations above closely follow the steps standard in managing contract disputes and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claim 1 recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in determining liability between parties and drafting a settlement document to send to the other party. Traditionally, each parties discuss their limits going into settlement negotiations and determine how much they will admit to in terms of liability. The instant application is directed to standard procedures when resolving a dispute between two parties. Because the limitations above closely follow the steps of dispute or conflict resolution, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 2], a method “to facilitate a claim between two parties”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and risk management on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any server computer while listing off various generic and commonly known computer terminal. (App. Spec. Page 6). 
Accordingly, the claimed “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an computer-implemented method using a generically claimed “interface” and “module” and even basic, generic recitations that imply use of the computer such as receiving entry claim information, processing the received claim and forming an offer document would add little if anything to the abstract idea.
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-17 are directed to further embellishments of the abstract idea in that they are directed to aspects of the claim information processing and display of information related to that processing which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6330551 B1 to Burchetta et al. (hereinafter Burchetta), in view of U.S. Patent Application Publication No. 20160300214 to Chaffin et al. (hereinafter Chaffin), in view of U.S. Patent Application No. 20060253478 to Graham et al. (hereinafter Graham) in view of U.S. Patent Application No. 20180082389 A1 to Guggilla et al. (hereinafter Guggilla).
Referring to Claim 1, Burchetta discloses a computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (see at least Burchetta: Col. 7 Line 20-67), the system comprising 
a claim entry interface for one of the parties to enter a new legal claim against the defending party,
Burchetta discloses an interface allowing users to enter a claim related to a new legal claim against a defending party (see at least Burchetta: Col. 5 Line 19-37, Col. 7 Line 20-67, and Table 1).
a liability prediction module configured to compare details of the new legal claim to details and outcomes of historical legal claims between parties other than the claiming party and defending party, the historical legal claims having similar semantic metrics to predict a liability level, 
Burchetta, which talks about a computerized dispute resolution system and method, teaches it is known for the computerized system to calculate exposure amounts related to specific legal claims and to present that liability to the users (see Burchetta: Col. 6 Line 10-24, and Col. 7 Line 35-45). 
Burchetta does not explicitly discuss using details and outcomes of historical legal claims to predict a liability level between parties other than the claiming party and defending party, the historical legal claims having similar semantic metrics (further addressed below).
a settlement interface configured to display the predicted liability level to the one of the parties and receive a liability offer from the one of the parties, 
Burchetta discloses a settlement interface configured to display the predicted liability level to the one of the parties and receive a liability offer from the one of the parties (see at least Burchetta: Col. 4 Line 48-67, Col. 5 Line 19-50, Col. 7 Line 20-67, and Table 1).
a document creation module configured to automatically generate and send a document including the liability offer to the other one of the parties
Burchetta, while disclosing presenting the offer to either parties using a table and the functionality of transferring documents such as Word Documents related to the negotiation demands and offers (see Burchetta: Table 1 and Col. 19 Line 1-7), does not explicitly disclose a document creation module configured to automatically generate and send a document including the liability offer to the other one of the parties (further addressed below).
Burchetta does not explicitly state:
using details and outcomes of historical legal claims to predict a liability level between parties other than the claiming party and defending party, the historical legal claims having similar semantic metrics
document creation module configured to automatically generate and send a document including the liability offer to the other one of the parties 
However, Chaffin, which discusses a method and system for modeling claims and assessing liability associated to those claims, teaches using details and outcomes of historical legal claims to predict a liability level which teaches using details and outcomes of historical legal claims to predict a liability level (see at least Chaffin: Abstract, ¶ 40, 60, 77, 98, 116, 119, 123-129, 136, and 145-146).
Furthermore, Chaffin discloses the system capability of sending a document including the liability offer to the other one of the parties (see at least Chaffin: ¶ 244).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using details and outcomes of historical legal claims to predict a liability level (as disclosed by Chaffin) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by Burchetta). One of ordinary skill in the art would have been motivated to incorporate the feature of using details and outcomes of historical legal claims to predict a liability level because it would provide an improved method of assessing claims (see Chaffin Col. 1 Line 50-55).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using details and outcomes of historical legal claims to predict a liability level (as disclosed by Chaffin) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by Burchetta), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using details and outcomes of historical legal claims to predict a liability level into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party). See also MPEP § 2143(I)(A).
The combination of Burchetta and Chaffin does not explicitly state:
document creation module configured to automatically generate a document including the liability offer to the other one of the parties 
However, Graham, which like Burchetta and Chaffin discusses creating various information related to clients and matters, teaches it is known the provide document creation modules to automatically generate pertinent documents using a plurality of questions and answers to draft the complete document (Graham: ¶ 18, and 79-95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a document creation module configured to generate a document including a documents related to clients and matters (as disclosed by Graham) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta and Chaffin). One of ordinary skill in the art would have been motivated to incorporate the feature of a document creation module configured to generate a document including a documents related to clients and matters because it would provide a more elegant software mechanism to retrieve and use client information than currently available in the prior art (see Graham: ¶ 16).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a document creation module configured to generate a document including a documents related to clients and matters (as disclosed by Graham) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta and Chaffin), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a document creation module configured to generate a document including a documents related to clients and matters into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party). See also MPEP § 2143(I)(A).
The combination of Burchetta, Chaffin, and Graham, while disclosing a method and system for facilitating settlement of a legal claim between two parties using historical information, fails to explicitly state:
the historical information related to legal claims is directed to outcomes between parties other than the claiming party and defending party, the historical legal claims having similar semantic metrics
However, Guggilla, which talks about a method and system for analyzing information to determine outcome statistics and metrics related to legal claims, teaches it is known to provide and use historical information pertaining to parties other than the claiming party and the defending party in the instant legal case when determining liability estimations (see at least Guggilla: ¶ 3, 11, 20, 22-23, 37-38, 44-47, and 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing, accessing, and using historical information pertaining to parties other than the claiming party and the defending party in the instant legal case when determining liability estimations (as disclosed by Guggilla) into the method and system for facilitating settlement of a legal claim between two parties using historical information (as disclosed by the combination of Burchetta, Chaffin, and Graham). One of ordinary skill in the art would have been motivated to incorporate the feature of providing, accessing, and using historical information pertaining to parties other than the claiming party and the defending party in the instant legal case when determining liability estimations because it would perform legal analysis for a case using an attorney and/or a team of legal professionals to search extensive amounts of case related information (see Guggilla ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing, accessing, and using historical information pertaining to parties other than the claiming party and the defending party in the instant legal case when determining liability estimations (as disclosed by Guggilla) into the method and system for facilitating settlement of a legal claim between two parties using historical information (as disclosed by the combination of Burchetta, Chaffin, and Graham), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing, accessing, and using historical information pertaining to parties other than the claiming party and the defending party in the instant legal case when determining liability estimations into the method and system for facilitating settlement of a legal claim between two parties using historical information). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1, including Burchetta teaching wherein each legal claim is assigned to one or more registered users, and wherein the system further comprises a dashboard interface in which a registered user can view summary information of all the pending legal claims assigned to the registered user (Burchetta: Col. 6 Line 36-67, Col. 7 Line 1-5).

Referring to Claim 5, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1, including Chaffin teaching wherein the system comprises a conversational interface configured to automatically populate the details of the new legal claim by stepping through claim detail fields of the new legal claim and asking questions of the claiming party that provide sufficient information to complete the claim detail fields see at least Chaffin: ¶ 70).

Referring to Claim 7, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1, including Chaffin teaching wherein the system is configured to handle a plurality of types of legal claim, wherein each type of legal claim comprises an associated schema defining data categories of the type of legal claim, and wherein the system further comprises a schema editor interface which is useable to define new schemas associated with new types of legal claim to be handled by the system (see at least Chaffin: ¶ 243).

Referring to Claim 8, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 7, including Chaffin teaching wherein each schema further defines how the data relating to legal claims of the type associated with the schema is laid out on a display screen to parties, counterparties, or other stakeholders (see at least Chaffin: ¶ 243).

Referring to Claim 9, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 7, including Chaffin teaching wherein each schema further defines data field dependencies which determine which fields of each legal claim of the type associated with the schema are shown on the display screen (see at least Chaffin: ¶ 243).

Referring to Claim 10, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1, including Burchetta teaching wherein the settlement interface is configured to display a plurality of liability levels, and to receive the liability offer from the one of the parties by the one of the parties selecting one of the displayed liability levels (see at least Burchetta: Col. 5 Line 19-37, Col. 7 Line 20-67, and Table 1).

Referring to Claim 11, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 10, including Burchetta teaching wherein the liability offer comprises a settlement value corresponding to a percentage of a total claim value, the percentage being the offered liability level (see at least Burchetta: Col. 5 Line 19-37, Col. 7 Line 20-67, and Table 1).

Referring to Claim 12, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 11, including Burchetta teaching wherein the settlement interface is further configured to display a plurality of percentage values of the settlement value, and to receive a further liability offer from the one of the parties by the one of the parties selecting one of the percentage values (see at least Burchetta: Col. 5 Line 19-37, Col. 7 Line 20-67, and Table 1).

Referring to Claim 13, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 12, including the combination teaching wherein the settlement interface is configured to receive a counter offer from the other one of the parties, and to accept the counter offer if the counter offer is within the further liability offer, or make a still further liability offer from the one of the parties by the one of the parties selecting another one of the percentage values if the counter offer is not within the further liability offer and the settlement interface automatically generating and sending a document including the still further liability offer to the other one of the parties.
Burchetta, which talks about a computerized dispute resolution system and method, teaches it is known for the computerized system to calculate exposure amounts related to specific legal claims and to present that liability to the users (see Burchetta: Col. 6 Line 10-24, and Col. 7 Line 35-45). 
Burchetta discloses a settlement interface configured to display the predicted liability level to the one of the parties and receive a liability offer from the one of the parties (see at least Burchetta: Col. 4 Line 48-67, Col. 5 Line 19-50, Col. 7 Line 20-67, and Table 1).
Burchetta, while disclosing presenting the offer to either parties using a table and the functionality of transferring documents such as Word Documents related to the negotiation demands and offers (see Burchetta: Table 1 and Col. 19 Line 1-7).
Chaffin, which discusses a method and system for modeling claims and assessing liability associated to those claims, teaches using details and outcomes of historical legal claims to predict a liability level which teaches using details and outcomes of historical legal claims to predict a liability level (see at least Chaffin: Abstract, ¶ 40, 60, 77, 98, 116, 119, 123-129, 136, and 145-146).
Furthermore, Chaffin discloses the system capability of sending a document including the liability offer to the other one of the parties (see at least Chaffin: ¶ 244).
Graham, which like Burchetta and Chaffin discusses creating various information related to clients and matters, further teaches it is known the provide document creation modules to automatically generate pertinent documents using a plurality of questions and answers to draft the complete document (Graham: ¶ 18, and 79-95).

Referring to Claim 14, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 13, including Burchetta teaching wherein the settlement interface is configured to not make the still further liability offer if the counter-offer is lower than a preset proportion of the liability offer, and to instead automatically generate and send a document instructing a solicitor to take over resolution of the claim 15 (see at least Burchetta: Col. 5 Line 19-37, Col. 7 Line 20-67, and Table 1). 

Referring to Claim 17, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 15, including Chaffin teaching wherein the liability prediction module utilises machine learning to improve accuracy as historical legal claims accumulate (see at least Chaffin: ¶ 134).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6330551 B1 to Burchetta et al. (hereinafter Burchetta), in view of U.S. Patent Application Publication No. 20160300214 to Chaffin et al. (hereinafter Chaffin), in view of U.S. Patent Application No. 20060253478 to Graham et al. (hereinafter Graham) in view of U.S. Patent Application No. 20180082389 A1 to Guggilla et al. (hereinafter Guggilla) in view of U.S. Patent Application No. 20180075555 A1 to Michael JR el al. (hereinafter Michael).
Referring to Claim 3, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 2; The combination fails to teach wherein the dashboard interface comprises a tasks view in which tasks to be performed for each of the legal claims assigned to the registered user are displayed, and wherein the tasks are displayed in swim lanes, each swim lane corresponding to a respective level of urgency of the tasks in the swim lane
Examiner initially notes that Graham discloses presenting information in a hierarchical fashion (see at least Graham: ¶ 18, 25, 52-53, and 63).
However, Michael, which talks about a mobile legal process system and method, teaches it is known to provide a dashboard that comprises of a task view in which tasks to be performed for each of the legal claims assigned to the registered user are displayed, and wherein the tasks are displayed in swim lanes, each swim lane corresponding to a respective level of urgency of the tasks in the swim lane (see at least Michael: ¶ 83). Examiner notes that after review of the specification, the claimed invention’s “swim lanes” are just directing tasks that are similar to a specific person which is taught by Michael. The “swim lanes” are taught in Michael by the disclosure deciding to funnel specific cases that fall with a specific area to a specific appearance attorney to handle the case. The appearance attorney can select to accept to decline the case and then the case is forwarded to another appearance attorney. Therefore, the claim limitation is taught by Michael.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of presenting assigned tasks to the assigned user (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla) to track and organize events assigned to particular cases and the attorneys assigned to handle various cases. One of ordinary skill in the art would have been motivated to apply the known technique of presenting assigned tasks to the assigned user because it would track and organize events assigned to particular cases and the attorneys assigned to handle various cases (see Wang: ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of presenting assigned tasks to the assigned user (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla) to track and organize events assigned to particular cases and the attorneys assigned to handle various cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of presenting assigned tasks to the assigned user to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion to track and organize events assigned to particular cases and the attorneys assigned to handle various cases). See also MPEP § 2143(I)(D).

Referring to Claim 4, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1; The combination fails to teach wherein a plurality of task types are applicable to each legal claim, and the task types comprise one or more of a checkbox to indicate that a task has been completed, a date to be entered, and creation of a document to be triggered.
However, Michael, which talks about a mobile legal process system and method, teaches it is known to provide wherein a plurality of task types are applicable to each legal claim, and the task types comprise one or more of a checkbox to indicate that a task has been completed, a date to be entered, and creation of a document to be triggered (see at least Michael: ¶ 89). Examiner notes that after review of the specification, the claimed invention’s “swim lanes” are just directing tasks that are similar to a specific person which is taught by Michael. The “swim lanes” are taught in Michael by the disclosure deciding to funnel specific cases that fall with a specific area to a specific appearance attorney to handle the case. The appearance attorney can select to accept to decline the case and then the case is forwarded to another appearance attorney. Therefore, the claim limitation is taught by Michael.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of presenting assigned tasks to the assigned user and having a checkbox to indicate the status of the task (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla) to track and organize events assigned to particular cases and the attorneys assigned to handle various cases. One of ordinary skill in the art would have been motivated to apply the known technique of presenting assigned tasks to the assigned user and having a checkbox to indicate the status of the task because it would track and organize events assigned to particular cases and the attorneys assigned to handle various cases (see Wang: ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of presenting assigned tasks to the assigned user and having a checkbox to indicate the status of the task (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla) to track and organize events assigned to particular cases and the attorneys assigned to handle various cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of presenting assigned tasks to the assigned user and having a checkbox to indicate the status of the task to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party presenting information in a hierarchal fashion to track and organize events assigned to particular cases and the attorneys assigned to handle various cases). See also MPEP § 2143(I)(D).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6330551 B1 to Burchetta et al. (hereinafter Burchetta), in view of U.S. Patent Application Publication No. 20160300214 to Chaffin et al. (hereinafter Chaffin), in view of U.S. Patent Application Publication No. 20060253478 to Graham et al. (hereinafter Graham) in view of U.S. Patent Application No. 20180082389 A1 to Guggilla et al. (hereinafter Guggilla) in view of U.S. Patent Application Publication No. 20190042548 to Peoples.
Referring to Claim 6, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 5; The combination fails to teach wherein the conversational interface comprises a Natural Language Processing module configured to generate the questions based on the claim detail fields. 
However, Peoples, which talks about a method and system for conflict arbitration and resolution anticipation through machine intelligence learning, teaches it is known to apply natural language processing methods and systems (see at least Peoples: Abstract, and ¶ 1,8, 15, 89, 133, and 242).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying natural language processing methods and systems such as semantic and polarity analysis (as disclosed by Peoples) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla). One of ordinary skill in the art would have been motivated to incorporate the feature of a applying natural language processing methods and systems such as semantic and polarity analysis because it would provide methods for summarizing and categorizing cases of user disputes for hypothesizing and determining patterns between demographical groups and similar solutions (see Peoples: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying natural language processing methods and systems such as semantic and polarity analysis (as disclosed by Peoples) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a applying natural language processing methods and systems such as semantic and polarity analysis into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party). See also MPEP § 2143(I)(A).

Referring to Claim 16, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1; The combination fails to teach wherein the liability prediction module is configured to compare details of the new legal claim to details and outcomes of historical legal claims to predict the liability level by comparing semantic metrics of the new claim to semantic metrics stored as vector models of the historical legal claims.
However, Peoples, which talks about a method and system for conflict arbitration and resolution anticipation through machine intelligence learning, teaches it is known to apply natural language processing methods and systems such as semantic and polarity analysis (see at least Peoples: Abstract, and ¶ 1,8, 15, 89, 133, 175, and 242).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying natural language processing methods and systems such as semantic and polarity analysis (as disclosed by Peoples) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla). One of ordinary skill in the art would have been motivated to incorporate the feature of a applying natural language processing methods and systems such as semantic and polarity analysis because it would provide methods for summarizing and categorizing cases of user disputes for hypothesizing and determining patterns between demographical groups and similar solutions (see Peoples: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying natural language processing methods and systems such as semantic and polarity analysis (as disclosed by Peoples) into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a applying natural language processing methods and systems such as semantic and polarity analysis into the computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party). See also MPEP § 2143(I)(A).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6330551 B1 to Burchetta et al. (hereinafter Burchetta), in view of U.S. Patent Application Publication No. 20160300214 to Chaffin et al. (hereinafter Chaffin), in view of U.S. Patent Application Publication No. 20060253478 to Graham et al. (hereinafter Graham) in view of U.S. Patent Application No. 20180082389 A1 to Guggilla et al. (hereinafter Guggilla) in view of U.S. Patent Application Publication No. 20170004583 A1 to Wang et al. (hereinafter Wang).
Referring to Claim 15, the combination of Burchetta, Chaffin, Graham, and Guggilla teaches the system of claim 1; the combination of Burchetta, Chaffin, Graham, and Guggilla  fails to teach wherein the liability prediction module is further configured to predict a confidence level associated with the predicted liability level, and the settlement interface is configured to display he predicted confidence level along with the predicted liability level.
However, Wang, which talk about determining recommendations using an variable processing engine, teaches it is known to determine a confidence level associated with the predicted liability level and display that information to the user (see at least Wang: ¶ 10, 77, 104-105, and 115). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a confidence level when predicting liability related to specific claims (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by the combination of Burchetta, Chaffin, Graham, and Guggilla) to present recommendations containing confidence levels related to claims. One of ordinary skill in the art would have been motivated to apply the known technique of determining a confidence level when predicting liability because it would present recommendations containing confidence levels related to claims (see Wang: ¶ 16). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a confidence level when predicting liability (as disclosed by Wang) to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party (as disclosed by combination of Burchetta, Chaffin, Graham, and Guggilla) to present recommendations containing confidence levels related to claims, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of determining a confidence level when predicting liability to the known computerised document management and creation system for facilitating settlement of a legal claim between two parties comprising a claiming party and a defending party to present recommendations containing confidence levels related to claims). See also MPEP § 2143(I)(D).

Response to Arguments
101 Rejection
Applicant's arguments filed with respect of the rejection under USC 101 have been fully considered but they are not persuasive. Examiner notes that claim 1 recites a system for a receiving information, processing the received information and presenting a result such as a liability level with an associated confidence level, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions and managing risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in dispute resolution when parties are working together on a settlement agreement document and when parties are managing risk when liability is a part of the situation. Because the limitations above closely follow the steps standard in managing contract disputes and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claim 1 recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in determining liability between parties and drafting a settlement document to send to the other party. Traditionally, each parties discuss their limits going into settlement negotiations and determine how much they will admit to in terms of liability. The instant application is directed to standard procedures when resolving a dispute between two parties. Because the limitations above closely follow the steps of dispute or conflict resolution, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and risk management on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any server computer while listing off various generic and commonly known computer terminal. (App. Spec. Page 6). 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-17 are directed to further embellishments of the abstract idea in that they are directed to aspects of the claim information processing and display of information related to that processing which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

103 Rejections
Applicant’s arguments with respect to claim(s) under USC 103 have been considered but are moot because the new ground of rejection relies on a new combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Not cited to but listed as pertinent prior art, Examiner further directs application to U.S. Patent Application No. 20040128001 A1 to Levin which talks about a method and system for modeling information using vertical swim lanes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Young/Examiner, Art Unit 3689